DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending in the present application.
The 35 U.S.C. 112(b) rejection has been withdrawn based on applicant’s amendment.

Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive.
Applicant argues (1): neither Naylor nor Shacham teaches, discloses, or suggests that a first mapping register is configured to store a first address of the first register [remarks, pp. 8-9]; (2) neither Naylor nor Shacham teaches, discloses, or suggest storing a first address of a first register according to the initialization instruction [remarks, pp. 9-10].
The examiner respectfully disagrees with these arguments.
Regarding the first argument, Naylor discloses the Register Bridge unit 19 in figure 1: [fig. 1, element 19; col. 2, line 66 — col. 3, line 12; The Register Bridge unit 19 allows multiple access to a set of registers by both host and shadow processor. It allows physical registers to appear in both processor systems and mapping of those registers within the physical resource space of the processors; This unit contains logic to allow access addresses to be altered to allow re-mapping of the location of the registers in the address map of either processor; For example registers mapped to positions 4-7 in the host may appear also in positions 4-7 in the shadow or be re-mapped to 8-11 of the shadow]. The examiner equates unit 19 to the claimed “first mapping register” since this unit allows mapping and re-mapping of registers in the host 1 to appear in shadow processor 2 and vice versa. In other words, unit 19 allows registers 4-7 in the host to be mapped to registers in the shadow processor AND allows registers in the shadow processor to be mapped to registers in the host. Naylor discloses that this unit contains logic to allow access addresses to be altered to allow re-mapping, hence the unit 19 must contain a first address of the first register (first register in this case is any of registers 4-7 of the host), in order to map the first register to a corresponding register in the shadow processor. For example, if a re-mapping were to be performed, registers in either processor can be mapped to corresponding registers in the other processor. The unit 19 would have to contain the addresses of registers in both processors in order to identify the location of the registers in both processors. The addresses of registers 4-7 in the host would be known and stored in the unit 19 such that the registers 4-7 in the shadow processor are mapped to the registers 4-7 in the host.
The examiner notes that claim 11 is rejected under the same rationale as claim 1 and that the above rebuttal is applicable to claim 11.
Regarding the second argument, the examiner has provided a prima facie case of obviousness through the citation of references and a motivation to combine said 
In regards to claims 2-4, 6-8, 12-14, and 16-18, applicant has not provided specific arguments as to how the claims define a patentable invention by specifically pointing out how the language of the claims patentably distinguishes them from the references.  Therefore, the prior are rejections are maintained. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naylor, U.S. Patent No. 7,197,627 B1, in view of Shacham et al (hereinafter Shacham), U.S. Publication No. 2014/0281283 A1.
Referring to claims 1 and 11, taking claim 1 as exemplary, Naylor discloses a device [fig. 1, element 2] coupled to a host [fig. 1, element 1] and a first register [fig. 1, register 4-7], comprising: 
a first mapping register configured to store a first address of the first register [fig. 1, element 19; col. 2, line 66 – col. 3, line 12; The Register Bridge unit 19 allows multiple access to a set of registers by both host and shadow processor. It allows physical registers to appear in both processor systems and mapping of those registers within the physical resource space of the processors; This unit contains logic to allow access addresses to be altered to allow re-mapping of the location of the registers in the 
a shadow register [col. 2, line 66 – col. 3, line 12; registers 4-7 in the shadow], comprising a first shadow section, wherein the first shadow section is mapped to a first register section of the first register [col. 2, line 66 – col. 3, line 12; It allows physical registers to appear in both processor systems and mapping of those registers within the physical resource space of the processors; For example registers mapped to positions 4-7 in the host may appear also in positions 4-7 in the shadow or be re-mapped to 8-11 of the shadow]; and 
write the first address in the first mapping register so that the first shadow section is mapped to the first register section [col. 2, line 66 – col. 3, line 12; The Register Bridge unit 19 allows multiple access to a set of registers by both host and shadow processor. It allows physical registers to appear in both processor systems and mapping of those registers within the physical resource space of the processors; This unit contains logic to allow access addresses to be altered to allow re-mapping of the location of the registers in the address map of either processor; hence altering or re-mapping access address suggests writing the access addresses].
Naylor does not explicitly disclose a storage device;
a controller, receiving an initialization instruction generated by the host.
However, Shacham discloses a storage device [fig. 1, element 106, paragraph 22, shared device 106, such as a flash memory, a disk drive, or other device shared between two or more processors. The shared device 106 may also include a removable 
a controller, receiving an initialization instruction generated by the host [paragraphs 6, 33, Regarding shadow registers, the NVMHC 206 includes a number of registers which software expects to configure once, for example on initialization of an application], in order to provide efficient access to memory directly [paragraph 4].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the storage device of Naylor to provide efficient access to memory directly. It is for this reason one of ordinary skill in the art would have been motivated to implement a storage device;
a controller, receiving an initialization instruction generated by the host.
Referring to claim 12, the modified Naylor discloses the mapping method of claim 11, further comprising: 
storing a first section address of the first register section according to the initialization instruction [Naylor, col. 2, line 66 – col. 3, line 12; The Register Bridge unit 19 allows multiple access to a set of registers by both host and shadow processor. It allows physical registers to appear in both processor systems and mapping of those registers within the physical resource space of the processors; This unit contains logic to allow access addresses to be altered to allow re-mapping of the location of the registers in the address map of either processor; hence altering or re-mapping access address suggests registers 4-7 have a section address; Shacham, paragraph 6-33].
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naylor, in view of Shacham, as applied to claim 1 above, and further in view of Johnson et al (hereinafter Johnson), U.S. Patent No. 4,853,846.
Referring to claim 2, the modified discloses the storage device of claim 1, wherein the first register section has a first section address [Naylor, col. 2, line 66 – col. 3, line 12; The Register Bridge unit 19 allows multiple access to a set of registers by both host and shadow processor. It allows physical registers to appear in both processor systems and mapping of those registers within the physical resource space of the processors; This unit contains logic to allow access addresses to be altered to allow re-mapping of the location of the registers in the address map of either processor; hence altering or re-mapping access address suggests registers 4-7 have a section address]; and
writing according to the initialization instruction [Shacham, paragraphs 6, 33].
The modified Naylor does not explicitly disclose wherein the first storage device further comprises:
a first mask register, configured to store the first section address, wherein the controller further writes the first section address into the first mask register.
However, Johnson discloses wherein the first storage device further comprises:
a first mask register, configured to store the first section address, wherein the controller further writes the first section address into the first mask register [fig. 7, col. 4, lines 48-56, Mask register defines how much of the address space available on the system bus is mapped to the local bus], in order to provide the advantage of a single cache directory that can be shared by two or more processors [col. 1, lines 61-64].
.
Claims 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naylor, in view of Shacham, in view of Johnson, as applied to claim 2 above, and further in view of Justice et al (hereinafter Justice), U.S. Publication No. 2010/0262805 A1.
Referring to claim 3, the modified Naylor does not explicitly disclose the storage device of claim 2, further comprising:
an enable register, comprising a first enable section, wherein when the controller writes a first logic level into the first enable section according to the initialization instruction, the first shadow section is mapped to the first register section, wherein when the controller writes a second logic level into the first enable section according to the initialization instruction, the mapping of the first shadow section to the first register section is stopped.
However, Justice discloses an enable register, comprising a first enable section, wherein when the controller writes a first logic level into the first enable section according to the initialization instruction, the first shadow section is mapped to the first register section, wherein when the controller writes a second logic level into the first 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the storage device of the modified Naylor to provide a flexible system that can manage multiple interrupt sources. It is for this reason one of ordinary skill in the art would have been motivated to implement an enable register, comprising a first enable section, wherein when the controller writes a first logic level into the first enable section according to the initialization instruction, the first shadow section is mapped to the first register section, wherein when the controller writes a second logic level into the first enable section according to the initialization instruction, the mapping of the first shadow section to the first register section is stopped.
Referring to claim 6, the modified Naylor does not explicitly disclose the storage device of claim 3, wherein the storage device is further coupled to a second register, and the second register has a second address and comprises a second register section, wherein the shadow register further comprises a second shadow section, wherein the storage device further comprises:
a second mapping register, configured to store the second address, wherein when the controller receives the initialization instruction, the controller further writes the 
However, the modified Naylor discloses wherein the storage device is coupled to a first register, and the first register has a first address and comprises a first register section, wherein the shadow register further comprises a first shadow section [Naylor, fig. 1, element 19; col. 2, line 66 – col. 3, line 12; Shacham, paragraphs 6, 33], wherein the storage device comprises:
a first mapping register, configured to store the first address, wherein when the controller receives the initialization instruction, the controller further writes the first address into the first mapping register so that the first shadow section is mapped to the first register section [Naylor, fig. 1, element 19; col. 2, line 66 – col. 3, line 12; Shacham, paragraphs 6, 33].
Implementing claim 6 is a duplication of parts and is an obvious variant [MPEP 2144.04, VI. B., Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In this case, implementing a storage device further coupled to a second register, and the second register has a second address comprising a second register section, wherein the shadow register further comprises a second shadow section, wherein the storage device further comprises: a second mapping register, configured to store the second address, wherein when the controller receives the initialization instruction, the controller further writes the second address into the second mapping register so that the second shadow section is mapped to the second register section, does not provide a new and unexpected result since the modified 
Referring to claim 7, the modified Naylor does not explicitly disclose the storage device of claim 6, wherein the second register section has a second section address, wherein the storage device further comprises:
a second mask register, configured to store the second section address, wherein when the controller receives the initialization instruction, the controller writes the second section address into the second mask register.
However, the modified Naylor discloses wherein the first register section has a first section address [Naylor, col. 2, line 66 – col. 3, line 12; The Register Bridge unit 19 allows multiple access to a set of registers by both host and shadow processor. It allows physical registers to appear in both processor systems and mapping of those registers within the physical resource space of the processors; This unit contains logic to allow access addresses to be altered to allow re-mapping of the location of the registers in the address map of either processor; hence altering or re-mapping access address suggests registers 4-7 have a section address for storing], wherein the storage device further comprises:
a first mask register, configured to store the first section address [Johnson, fig. 7, col. 4, lines 48-56, Mask register defines how much of the address space available on the system bus is mapped to the local bus], wherein when the controller receives the initialization instruction, the controller writes the first section address into the first mask register [Shacham, paragraphs 6, 33].

Referring to claim 8, the modified Naylor does not explicitly disclose the storage device of claim 6, wherein the enable register further comprises a second enable section, wherein when the controller writes the first logic level into the second enable section, the second shadow section is mapped to the second register section, wherein when the controller writes the second logic level into the second enable section, the mapping of the second shadow section to the second register section is stopped.
However, the modified Naylor discloses wherein the enable register further comprises a first enable section, wherein when the controller writes the first logic level into the first enable section, the first shadow section is mapped to the first register section, wherein when the controller writes the second logic level into the first enable section, the mapping of the first shadow section to the first register section is stopped [Justice, paragraph 25, Disable /enable register 410 may have 3 bits [2:0] used to enable 1, 2, 4, or eight shadow register file sets].
. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naylor, in view of Shacham, in view of Johnson, in view of Justice, as applied to claim 3 above, and further in view of Robertson et al (hereinafter Robinson), U.S. Patent No. 5,696,923.
Referring to claim 4, the modified Naylor does not explicitly disclose the storage device of claim 3, wherein when the host executes a write procedure to write first data into the first register section and the first enable section is at the first logic level, the host writes the first data into the first shadow section and then the controller writes the first data from the first shadow section into the first register section, wherein when the hosts executes the write procedure and the first enable section is at the second logic level, the host writes the first data directly into the first register section.

One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the storage device of the modified Naylor to provide faster and more convenient graphics and other computer and electronic systems. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein when the host executes a write procedure to write first data into the first register section and the first enable section is at .
Claims 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naylor, in view of Shacham, as applied to claim 12 above, and further in view of Justice et al (hereinafter Justice), U.S. Publication No. 2010/0262805 A1.
Referring to claim 13, the modified Naylor does not explicitly disclose the mapping method of claim 12, wherein the shadow register further comprises an enable register, wherein the mapping method further comprises:
writing a first logic level into a first enable section of the enable register according to the initialization instruction; 
when the first enable section is at the first logic level, mapping the first shadow section to the first register section; and 
when the first enable section is at the second logic level, stopping the mapping of the first shadow section to the first register section.
However, Justice discloses wherein the shadow register further comprises an enable register [paragraph 25, Disable /enable register 410 may have 3 bits [2:0] used to enable 1, 2, 4, or eight shadow register file sets], wherein the mapping method further comprises:

when the first enable section is at the first logic level, mapping the first shadow section to the first register section [paragraph 25, Disable /enable register 410 may have 3 bits [2:0] used to enable 1, 2, 4, or eight shadow register file sets; For example, if eight additional shadow register file sets are embodied, each bit of an eight bit register 410 could be used to specifically enable or disable one of the plurality of shadow file register sets]; and 
when the first enable section is at the second logic level, stopping the mapping of the first shadow section to the first register section [paragraphs 24, 25, Disable /enable register 410 may have 3 bits [2:0] used to enable 1, 2, 4, or eight shadow register file sets; For example, if eight additional shadow register file sets are embodied, each bit of an eight bit register 410 could be used to specifically enable or disable one of the plurality of shadow file register sets], in order to provide a flexible system that can manage multiple interrupt sources [paragraph 5].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the method of the modified Naylor to provide a flexible system that can manage multiple interrupt sources. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the shadow register further comprises an enable register, wherein the mapping method further comprises: writing a first logic level into a first enable section of the enable register according to the initialization instruction; when the first 
Referring to claim 16, the modified Naylor does not explicitly disclose the mapping method of claim 13, wherein the storage device is further coupled to a second register, and the second register comprises a second register section, wherein the shadow register further comprises a second shadow section, wherein the mapping method further comprises:
storing a second address of the second register according to the initialization instruction; and
mapping a second shadow section of the shadow register to the second register section.
However, the modified Naylor discloses wherein the storage device is coupled to a first register, and the first register comprises a first register section, wherein the shadow register further comprises a first shadow section [Naylor, fig. 1, element 19; col. 2, line 66 – col. 3, line 12; Shacham, paragraphs 6, 33], wherein the mapping method further comprises:
storing a first address of the first register according to the initialization instruction [Naylor, fig. 1, element 19; col. 2, line 66 – col. 3, line 12; Shacham, paragraphs 6, 33]; and
mapping a first shadow section of the shadow register to the first register section [Naylor, fig. 1, element 19; col. 2, line 66 – col. 3, line 12; Shacham, paragraphs 6, 33].

Referring to claim 17, the modified Naylor does not explicitly disclose the mapping method of claim 16, further comprising:
storing a second section address of the second register section according to the initialization instruction.
However, the modified Naylor disclosds storing a first section address of the first register section according to the initialization instruction [Naylor, col. 2, line 66 – col. 3, line 12; The Register Bridge unit 19 allows multiple access to a set of registers by both host and shadow processor. It allows physical registers to appear in both processor systems and mapping of those registers within the physical resource space of the processors; This unit contains logic to allow access addresses to be altered to allow re-mapping of the location of the registers in the address map of either processor; hence 
Implementing claim 17 is a duplication of parts and is an obvious variant [MPEP 2144.04, VI. B., Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In this case, implementing storing a second section address of the second register section according to the initialization instruction, does not provide a new and unexpected result since the modified Naylor teaches the above limitation(s) with the only difference being “first” and “second” elements/functions. 
Referring to claim 18, the modified Naylor does not explicitly disclose the mapping method of claim 16, further comprising: writing the first logic level into a second enable section of the enable register according to the initialization instruction; when the second enable section is at the first logic level, mapping the second shadow section to the second register section; and when the second enable section is at the second logic level, stopping the mapping of the second shadow section to the second register section.
However, the modified Naylor discloses writing the first logic level into a first enable section of the enable register according to the initialization instruction; when the first enable section is at the first logic level, mapping the first shadow section to the first register section; and when the first enable section is at the second logic level, stopping the mapping of the first shadow section to the first register section [Justice, paragraph 25, Disable /enable register 410 may have 3 bits [2:0] used to enable 1, 2, 4, or eight shadow register file sets].
. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naylor, in view of Shacham, in view of Justice, as applied to claim 13 above, and further in view of Robertson et al (hereinafter Robinson), U.S. Patent No. 5,696,923.
Referring to claim 14, the modified Naylor does not explicitly disclose the mapping method of claim 13, wherein when the host generates a write instruction to write first data into the first register section and the first enable section is at the first logic level, the host writes the first data into the first shadow section, and then the first data is written from the first shadow section into the first register section, wherein when the host generates the write instruction and the first enable section is at the second logic level, the host writes the first data directly into the first register section.

One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the method of the modified Naylor to provide faster and more convenient graphics and other computer and electronic systems. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein when the host generates a write instruction to write first data into the first register section and the first enable section is at the first logic .

Allowable Subject Matter
Claims 5, 9, 10, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein when the host executes a read procedure to read the first register section and the first enable section is at the first logic level, the host reads the first shadow section, wherein when the host executes the read procedure and the first enable section is at the second logic level, the host reads the first register section directly, in combination with other recited limitations in claim 5.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein when the host executes a write procedure to write first data into the first register section and to write second data into the second register section and the first enable section and the second enable section are at the first logic level, the host writes the first data into the first shadow section and writes the second data into the second shadow section, and then the controller writes the first data from the first shadow section into the first register section and writes the second data from the 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein when the host generates a read instruction to read the first register section and the first enable section is at the first logic level, the host reads the first shadow section, wherein when the host generates the read instruction and the first enable section is at the second logic level, the host reads the first register section directly, in combination with other recited limitations in claim 15.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein when the host generates a write instruction to write first data into the first register section and to write second data into the second register section and the first enable section and the second enable section are at the first logic level, the host writes the first data into the first shadow section and writes the second data into the second shadow section, and then the first data and the second data are respectively written from the first shadow section and the second shadow section into the first register section and the second register section, wherein when the host generates the write instruction and the first enable section and the second enable section are at the second logic level, the host writes the first data directly into the first register section and writes the second data directly into the second register section, in combination with other recited limitations in claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Farley Abad/Primary Examiner, Art Unit 2181